DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is a 371 filing of PCT/GB2016/051161 filed 4/26/16 which claims priority to GB1507111 filed 4/27/2015. 
Claims 1, 2, 5, 26, 28-35 and 38-55 are pending. 
This office action is in response to an amendment filed 12/23/2020. 

Information Disclosure Statement
An information disclosure statement filed 12/23/2020 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  

Response to Amendment
The objections to the drawings and specification have been overcome by amendment.  
The amended and newly added claims have led to need for a new restriction. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group II, claims 30, 31, 33-35, drawn to a method of introducing the construct of Group I into a cell i.e. to treat a disease

Group III, claims 38-49, a nucleic acid construct comprising an activating CAR and an inhibitory CAR comprising a ligation-off inhibitory endodomains linked by a cleavage site linked by a cleavage site wherein the first and/or second comprises an a single peptide with mutations in the h-region to decrease the number of hydrophobic amino acids wherein the spacers of the two are “different”.

Group IV, claims 50-53, drawn to a method of introducing the construct of Group IV into a cell i.e. to treat a disease


The inventions listed as Group I-IV do not relate to a single general inventive concept because they lack the same or corresponding technical feature.  The inventions of Groups I-IV are linked by the feature of a nucleic acid construct encoding a first CAR associated with activating endodomains and a second CAR associated with an inhibitory endodomain wherein the first and the second CAR are linked by a cleavage site wherein the inhibitory CAR and the activating CAR must both be bound to activate T Cells which is shown by Engels (see e.g. figure 16 in light of ¶ abstract, 0055, 1569, 2267, 2355) in view of AND gate CAR cells i.e. Wilkie et al which teaches use of a dual signaling with Her2-binding CAR and a second CAR specific for Muc1 which was activated when they bound Her2/Muc1 double-positive target cells, but not in response to Her2 or Muc1 single-positive cells or Lanitis et al which teaches CAR T cells that co-express anti-mesothelin and anti-α-folate receptor CARs with efficacy against tumors overexpressing both FRα and mesothelin but not mesothelin alone and therefore lack novelty of inventive step and does not make a contribution over the prior art. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provision of MPEP 821.04.  Process claims that depend for or otherwise include all the limitations of the patentable produce 
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claim in light of In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633